 1. John Casperson
    HOLMES WEDDLE & BARCOTT, P.C.
 2. 999 Third Avenue Suite 2600
    Seattle, Washington 98104
 3. Telephone: (206) 292-8008
    Facsimile: (206) 340-0289
 4. Email:      jcasperson@hwb-law.com
 5. Attorneys for Plaintiff

 6.

 7.
 8.                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          DISTRICT OF ALASKA AT ANCHORAGE
 9.

10. PAUL R. GRONHOLDT, an individual                      IN ADMIRALTY
11.                                Plaintiff,
                                                          Case No.
12.           v.
                                                          COMPLAINT (46 U.S.C. § 31343)
13. ROGER PARMENTER, an individual,

14.                                Defendant.
15.

16.           COMES NOW the Plaintiff, Paul R. Gronholdt, by and through his attorneys,

17. Holmes Weddle & Barcott, P.C., and complains against Defendant, Roger Parmenter, as

18. set forth below.

19.                                       JURISDICTION

20.           1. Jurisdiction is based upon 28 U.S.C. § 1333, admiralty, and 28 U.S.C. § 1331,

21. federal question, specifically 46 U.S.C. § 31343. This is an admiralty or maritime claim

22. within the meaning of Fed. R. Civ. P. 9(h).

23.           2. Paul R. Gronholdt (“Plaintiff”) is the owner of the vessel M/V ST. FRANCIS,

24. Official Number 276632 (“Vessel”) and is a citizen of the State of Alaska.

25.
      COMPLAINT
26. Gronholdt v. Parmenter
      Page 1 of 2
         Case 3:19-cv-00288-JWS Document 1 Filed 11/08/19 Page 1 of 2
 1.
              3. Plaintiff seeks a declaration that the Vessel is not subject to certain Notice of
 2.
      Claim of Maritime Lien or to the maritime lien asserted therein.
 3.
              4. The Vessel is currently located in Sandpoint, Alaska.
 4.
                                               COUNT I
 5.
                                          (No Maritime Lien)
 6.
              5. Roger Parmenter (“Parmenter”), was a crew member aboard the Vessel and
 7.
      filed a Notice of Claim of Maritime Lien, for $11,000 against the Vessel with the United
 8.
      States Coast Guard on May 28, 1982. Parmenter has had reasonable opportunity to
 9.
      enforce the lien, but has done nothing to pursue his claim.
10.
              6. After due investigation and in light of the passage of time, Plaintiff has been
11.
      unable to ascertain the facts and circumstances relating to Parmenter’s claim. Parmenter
12.
      has unreasonably delayed in pursuing any claim held on the Vessel, and such delay
13.
      continues to prejudice Plaintiff because the lien remains a cloud on the title to the Vessel
14.
      and impairs the use and marketability of the Vessel. Accordingly, Parmenter’s claim is
15.
      barred by laches.
16.
              WHEREFORE, Paul R. Gronholdt prays that the Court declare and award as
17.
      follows:
18.
              1. Declare that the Vessel M/V/ ST. FRANCIS is not subject to any maritime
19.
      lien or Notice of Claim of Maritime Lien in favor of Paul R. Gronholdt.
20.
              2. Enter such other and further relief as the court deems reasonable and just.
21.
              DATED this 8th day of November, 2019.
22.
                                                     HOLMES WEDDLE & BARCOTT, P.C.
23.

24.                                                    s/ John E. Casperson
                                                     John E. Casperson, ABA # 7910076
25.
      COMPLAINT
26. Gronholdt v. Parmenter
      Page 2 of 2
         Case 3:19-cv-00288-JWS Document 1 Filed 11/08/19 Page 2 of 2
